Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 8/17/2021 has been entered. Claims 6, 12-15, 28 and 34-37 are currently amended.  Claims 1-41 are pending with claims 1-22 withdrawn from consideration.  Claims 23-41 are under examination in this office action.

Response to Arguments
Applicant's argument, see page 8, filed on 8/17/2021, with respect to 112(b) rejection on claim 27 has been fully considered but is not persuasive.
Applicant made argument that US Publication 20190321879A1 of current application defines a tri-phase microstructure as one formulated for production from a "hot rolled plate or sheet by cold-work and intercritical annealing" [0069 PG PUB].  However, this only discloses a production method that can achieve a tri-phase microstructure.  It can hardly be considered a specific definition; and it does not disclose what specific three phases are.  Therefore, the claim is still indefinite.

Applicant's argument, see page 8, filed on 8/17/2021, with respect to 112(b) rejection on claims 28 and 34-37 regarding the term “composition” has been fully considered and is 

Applicant's argument, see page 9-13, filed on 8/17/2021, with respect to 103 rejection has been fully considered but is not persuasive.
Applicant made argument that Sano’s cold-rolling reduction of 40-65% is after hot rolling.  Therefore, the thickness calculated before cold rolling is the thickness of hot-rolled thickness, not the as-cast thickness.  The examiner re-addressed this issue in the current office action.
Applicant made argument that Takahashi does not teach the composition or properties in current invention because Takahashi’s steel comprises at least 0.030% of Al, more than the Al content of less than 0.01% in current invention.  The examiner re-addressed this issue in the current office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 27 recites “where the thin metal strip includes γ-austenite as a tri-phase microstructure”.  However, a tri-phase is commonly understood as having three phases existing at the same time.  It is not clear as to how austenite (ie. a single phase) is present as three phases, or alternatively whether other phases in addition to austenite are present.  For the purpose of further examination, any microstructure containing three phases will be considered meeting the limitation.  Claim 28 is rejected likewise as depending on claim 27. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-35, 37 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al (JP6213696, the English version US 20200087764 A1 is used as reference here).
Regarding claim 23, Sano teaches a high-strength TRIP steel sheet [0003].  
The examiner recognizes  that the limitation "as-cast thickness" is a product-by-process limitation which, upon further consideration, merely imparts a specific structure of the thickness as claimed because it is not apparent as to what further specific structural differences would be present as cast vs. after further processing.  Thus, any thickness is considered to meet the claimed limitation of “as-cast thickness”.
In addition, thickness is just a mere recitation of size/dimensions, which is prima facie obvious absent evidence that the size/dimensions will materially affect the product, since one of ordinary skill can modify the size and shape of the same material according to specific application (see MPEP 2144.04.IV).
In addition, Sano teaches the thickness after cold-rolling with 40-65% reduction is 0.8 to 3.0 mm [0175].  Thus, the thickness before cold rolling should be in the range of 1.3-8.6 mm as determined by the examiner.  Sano teaches that the steel is hot rolled with rolling reduction of 10% or more for at least three times [0167].  Thus, the thickness before hot rolling should be in the range of 1.8-11.8 mm as determined by the examiner, overlapping the claimed range of less than 3 mm.  The examiner submits that the thickness before hot rolling is equivalent to the claimed as-cast thickness, because Sano teaches no other thickness reduction before hot rolling and after casting.
Sano teaches the steel having the following composition overlapping with the current claim:
Element
Claim 23
Sano [0083-0101]
C
0-0.23
0.10 to 0.24
Cr
1.0-6
0 to 5.00
Mn
10-17.5
3.50 to 12.00
Si
0.5-1.75
0.005 to 5.00
Al
0-0.01
0.005 to 5.00
Fe and others
balance
balance


It is noted that the aforementioned overlap is prima facie evidence of obviousness (see MPEP 2144.05(I)).

Regarding claim 24, Sano teaches 0.020% or less of nitrogen [0096], falling within the claimed range of up to 0.05%.

Regarding claim 25, Sano teaches 0 to 0.50% of niobium [0107], overlapping the claimed range of up to 0.1%.

Regarding claim 26, Sano teaches austenite single phase [0177], meeting the current claim.

Regarding claim 27, Sano teaches the steel microstructure contains high temperature tempered martensite, low temperature tempered martensite and retained γ-austenite [Table 4], meeting the claimed tri-phase.

Regarding claim 28, Sano teaches Nb forms fine carbide [0110].  The claimed carbide NbC is therefore expected to be present.

Regarding claim 29, Sano does not expressively teach stacking fault energy (SFE).  However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112). The claimed SFE is expected to be present as explained below.
Applicant discloses the relationship between composition and SFE [Fig.5 spec.].  It seems that composition is the only factor affecting SFE.  Since Sano teaches overlapping composition as stated above, an overlapping value of SFE is expected to be present in Sano’s steel.
In addition, applicant discloses the manufacturing process comprising casting the melt [0082 spec.], hot rolling at 1050-1150 °C [0096 spec.], and cooling rapidly [0096 spec.].
Sano teaches the process comprising melting [0164], hot rolling at 1100-1170 °C [0167], and cooling at an average cooling rate of 20 °C/s or more [0171].  The hot rolling temperature overlaps the instant invention.  The cooling rate of 20 °C/s or more overlaps the rapid cooling in the instant invention.
Since Sano teaches overlapping composition and process, the claimed SFE is expected to be present.

Regarding claims 30-33, Sano does not teach difference in martensite start temperature ΔMs).  However, since Sano teaches overlapping composition and process as stated above, an overlapping ΔMs is expected to be present because the examiner recognizes the martensite start temperature to be a material dependent property.

Regarding claims 34, Sano does not teach α-martensite or ε-martensite.  However, since Sano teaches overlapping composition and process as stated above, the claimed α-martensite and ε-martensite are expected to be present.

Regarding claims 35, Sano does not teach relative percentage of γ-austenite, α-martensite and ε-martensite.  However, since Sano teaches overlapping composition and process, particularly the same rolling of the as cast strip as stated above, the claimed α-martensite and ε-martensite are expected to be present.

Regarding claims 37, Sano does not teach equal amounts of γ-austenite and ε-martensite.  However, since Sano teaches overlapping composition and process, particularly the same rolling of the as cast strip as stated above, the claimed equal amounts of γ-austenite and ε-martensite are expected to be present.

Regarding claim 40, as stated in claim 23 rejection, the limitation "as-cast thickness" is a product-by-process limitation which is not a patentably distinct limitation.  It is a mere recitation of size/dimensions, which is prima facie obvious.  And Sano teaches a thickness equivalent to as cast thickness of 1.8-11.8 mm, overlapping the claimed range of less than 2 mm.

Regarding claim 41, Sano teaches up to 12% of Mn.  The examiner submits that Sano’s 12% and the claimed greater than 12% is merely close because the difference can be so small (ie. negligible difference between 12% vs. greater than 12%) that one of ordinary skill would not expect the difference can have any effect on the product structure or property. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).

Claims 23-35, 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (JPH05255813A, machine translation referred here), evidenced by and alternatively in view of Mohanty et al (US 20170130292 A1).
Regarding claim 23, Takahashi teaches a high strength alloy having excellent vibration damping oscillations, and workability [0001] with TRIP effect [0007-0008].  The steel has chemical composition overlapping with the current claim:
Element
Claim 23
Takahashi [0006]
C
0-0.23
0.0005-0.2
Cr
1.0-6
0-7
Mn
10-17.5
10-27
Si
0.5-1.75
0-4
Al
0-0.01
n/a
Fe and others
balance
balance


It is noted that the aforementioned overlap is prima facie evidence of obviousness (see MPEP 2144.05(I)).  
Takahashi does not teach a residual Al amount of less than 0.01% as claimed.  However, as evidenced by Mohanty, it is known that Al is included in an amount of up to 0.05% as impurities in the scope of TRIP steel [0037].  Thus, the examiner submits that an Al amount of 0.030-0.044% in Takahashi’s Table 1 would have naturally been included in the steel of Takahashi as evidenced by Mohanty, which overlaps with the claimed range.
Alternatively, Mohanty teaches a TRIP steel with a high strength and improved ductility and formability.  Mohanty teaches that “preferably, the Al content is limited to impurity levels i.e. a maximum of 0.05%” [0037].  Therefore, it would have been obvious to modify the steel of Takahashi by limiting an Al amount to be up to 0.05% such that Al is only included as an impurity as taught by Mohanty.
The recited “as-cast thickness” is a product-by-process limitation which, upon further consideration, merely imparts a specific structure of the thickness as claimed because it is not apparent as to what further specific structural differences would be present as cast vs. after further processing.  Takahashi teaches a thickness of 2.5 mm after hot rolling [0021], falling within the claimed range.  Applicants teaches that in the past, thickness less than 3.0 mm was achieved by casting followed by rolling, resulting lower ductility than casting without rolling [0004 spec.].  Takahashi’s steels have similar ductility: elongation values ranging from 25-64% [Table 2], compared with 29-58.8% in the instant case [Fig.19 spec.].  Thus, the as-cast structure would be similar to the cast-rolled structure; and the claimed as-cast thickness would be expected from Takahashi’s steel.
In addition, thickness is just a mere recitation of size/dimensions, which is prima facie obvious absent evidence that the size/dimensions will materially affect the product, since one of ordinary skill can modify the size and shape of the same material according to specific application (see MPEP 2144.04.IV).

Regarding claim 24, Takahashi teaches 0.005% or less of N [0018], falling within the claimed range of up to 0.05%.

Regarding claim 25, Takahashi does not teach Nb amount.  One of ordinary skill would expect the Nb amount is zero, since no other amounts are available.

Regarding claim 26, Takahashi teaches that γ phase (austenite) is stable at room temperature at higher Mn addition [0007].  Thus, the claimed γ-austenite single phase is expected to be present.

Regarding claim 27, Takahashi teaches γ + ε + α phases exist when Mn is 13% or less [0010].  Thus, the claimed tri-phase is expected to be present.

Regarding claim 28, Takahashi teaches Nb forms carbide with C [0017].  Thus, the claimed NbC is expected to be present.

Regarding claim 29, Takahashi does not expressively teach stacking fault energy (SFE).  However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112). Applicant discloses the relationship between composition and SFE [Fig.5 spec.].  The claimed SFE is expected to be present as explained below.
Applicant discloses the relationship between composition and SFE [Fig.5 spec.].  It seems that composition is the only factor affecting SFE.  Since Takahashi teaches overlapping composition as stated above, the claimed SFE is expected to be present in Takahashi’s steel.
In addition, applicant discloses the manufacturing process comprising casting the melt [0082 spec.], hot rolling at 1050-1150 °C [0096 spec.], and cooling rapidly [0096 spec.].
Takahashi teaches the process comprising casting, rolling or forging and hot working [0020].
Since Sano teaches overlapping composition and process, the claimed SFE is expected to be present.

Regarding claims 30-33, Takahashi does not teach difference in martensite start temperature ΔMs).  However, since Takahashi teaches overlapping composition as stated above, an overlapping ΔMs is expected to be present because the examiner recognizes the martensite start temperature to be a material dependent property.

Regarding claim 34, Takahashi teaches both α-martensite and ε-maratensite are present [0021]. 

Regarding claims 35, Takahashi does not teach relative percentage of γ-austenite, α-martensite and ε-martensite.  However, since Takahashi teaches overlapping composition and process, particularly the same rolling of the as cast strip as stated above, the claimed α-martensite and ε-martensite are expected to be present.

Regarding claims 37, Takahashi does not teach equal amounts of γ-austenite and ε-martensite.  However, since Takahashi teaches overlapping composition and process, particularly the same rolling of the as cast strip as stated above, the claimed equal amounts of γ-austenite and ε-martensite are expected to be present.

Regarding claims 38-39, Takahashi teaches elongation ranging from 25-64% [Table 2], overlapping the claimed elongation ranges.  Takahashi does not teach yield strength, ultimate tensile strength, strength factor, or strain hardening exponent.  However, since Takahashi teaches overlapping composition and process, particularly the same rolling of the as cast strip as stated above, the claimed properties are expected to be present.

Regarding claim 41, Takahashi teaches 10-27% of Mn, overlapping the claimed 12-17.5%.

Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Dependent claim 36 directs to a thin metal strip comprising by % volume at least 20% γ-austenite and at least 50% α-martensite and at least 20% ε-martensite after the thin metal strip is cold rolled 20 to 30% from the hot rolled and coiled thickness followed by annealing at 600 to 650°C for 20 hours.  There is no prior art teaching or suggesting this limitation.  
The closest prior art is Sano et al (JP6213696, the English version US 20200087764 A1 is used as reference here), and Takahashi et al (JPH05255813A, machine translation referred here).  Neither Sano nor Takahashi teach the recited percentage of micro phases; and Sano teaches different annealing temperature and time; therefore, the recited limitation can’t be expected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734